News Release AGL Resources Reports Fourth Quarter and Year-End 2013 Earnings and Initiates 2uidance · 2013 adjusted EPS of $2.66 excluding wholesale services, compared to 2012 adjusted EPS of $2.48 excluding wholesale services (compared to guidance of $2.55 to $2.65 that was previously raised on October 30, 2013) · 2of $2.64 compared to 2of $2.31 ($2.64 includes a loss of $0.47 related to mark-to-market losses in the wholesale services segment, with expected offset to be recognized largely in 2014 and 2015) · Colder-than-normal weather in 2013 contributed EPS of $0.11 across the distribution and retail segments · Lower Nicor Gas depreciation rate approved by Illinois Commerce Commission benefited 2013 EPS by $0.10 · 2014 adjusted EPS guidance excluding wholesale services initiated at $2.70 to $2.80, on a weather-normalized basis · 2014 wholesale services economic earnings expected to be $69 million, in line with 2013; wholesale services GAAP earnings on a per share basis expected to be $0.70, excluding mark-to-market impacts in 2014 ATLANTA, February 4, 2014 AGL Resources Inc. (NYSE: GAS) today reported 2013 net income attributable to AGL Resources Inc. of $313 million, or $2.64 per diluted share, compared to net income attributable to AGL Resources Inc. of $271 million, or $2.31 per diluted share in 2012. For fourth quarter 2013, net income attributable to AGL Resources Inc. was $82 million, or $0.68 per diluted share, compared to net income attributable to AGL Resources Inc. of $98 million and diluted EPS of $0.84 in the fourth quarter of 2012. The primary drivers of the year-over-year increase in consolidated diluted EPS, excluding merger expenses in 2012, include: · Weather that was colder than normal in 2013 versus significantly warmer than normal in 2012 at the distribution operations and retail operations segments; · Increased regulatory infrastructure program revenue at Atlanta Gas Light; · Lower depreciation expense in Illinois related to the Illinois Commission’s approval of the reduction of the composite depreciation rate for Nicor Gas commencing August 30, 2013; · Higher commercial activity realized in 2013 as compared to 2012 in the wholesale services segment; · An $11 million pre-tax gain on the sale of Compass Energy in the wholesale services segment; and · The acquisition of energy customers and service contracts in our retail operations segment. These factors were offset by: · Mark-to-market losses in the wholesale segment of $89 million primarily related to hedged positions in the supply constrained Northeast region, with expected offset to be recognized largely in 2014 and 2015; · Termination of the Sawgrass Storage development project that resulted in an $8 million impairment loss in the midstream operations segment; and · Incentive compensation expense excluding wholesale services that was $12 million higher than expected due to above target performance in 2013. “Our financial and operational performance in 2013 exceeded expectations, and I am extremely proud of employees across the company for their contributions to our success. Earnings per share were higher than expected due in part to the colder-than-normal weather experienced across much of the country, as well as effective regulatory outcomes and our continued focus on expense controls in all business segments. Operationally, we faced several periods of extreme weather in the fourth quarter, and our distribution systems performed as designed to meet significantly increased customer demand,” said John W. Somerhalder II, chairman, president and chief executive officer of AGL Resources. “Our distribution, retail and cargo shipping businesses each posted year-over-year gains and met or exceeded our expectations set at the beginning of the year. Our wholesale services segment, where reported earnings were negatively impacted by mark-to-market hedge movements, significantly exceeded our expectations on the basis of economic earnings. While our midstream operations segment fell short of expectations, the main driver was the impairment loss related to the termination of our Sawgrass Storage project.” Somerhalder continued, “We have confidence in the strength of our business as we move into 2014, and we will continue to seek further revenue growth and expense reduction opportunities across all segments. We are initiating 2014 diluted earnings per share guidance excluding the wholesale services segment of $2.70 to $2.80, an increase of 8% from 2013 results, excluding wholesale services, of $2.55 on a weather normalized basis. Further, we expect wholesale services to report EPS of approximately $0.70 on a GAAP basis, excluding mark-to-market movements during 2014.” Fourth Quarter and Full-Year EPS and Adjusted EPS Results by Segment (in millions) Fourth quarter 2013 YTD 2013 Diluted EPS 4Q13 4Q12 Variance YTD-13 YTD-12 Variance GAAP (1) $ $ $ ) $ $ $ 2012 adjusted for merger costs and PBR accrual (2) ) $ As further adjusted to exclude wholesale services (1) (2) $ $ $ ) $ $ $ Sale of Compass Energy in 2Q13 generated diluted EPS of $0.04 for 2013. A reconciliation of these non-GAAP measures to GAAP financial measures can be found at the end of this release. 2 Fourth Quarter and Full-Year EBIT Results by Segment (in millions) Operating Segment 4Q13 EBIT 4Q12 EBIT Variance 2013EBIT 2012EBIT Variance %FY13 Operating EBIT Contribution (4) Distribution operations $ $ $
